ON THE MERITS.
MOORE, J.
The only question involved in this case is whether a contract of lease entered into by a married woman ’during the existence of the community, and in which contract her husband intervenes to aid, authorize and assist her, enures to the benefit of the community, and for the obHsjations of which the husband, as head and master of the community, may be made to respond. The question is answered by the textual provisions of the Code in the affirmative C. C. 2399 et seq.
The judgment appealed from so holds and it is affirmed.